PER CURIAM.
Appellant’s judgment and sentence are affirmed. See § 921.0014(1), Fla.Stat. (1993); Fla.R.Crim.P. 3.702(d)(16). However, Appellant and the state agree that on remand, the sentencing guidelines scoresheet must be corrected. Specifically, the “primary offense” should be burglary of a dwelling, a Level 7 offense carrying 42 points. § 921.0012, Fla.Stat. (1993). The corrected “total sentence points” should be 49.2 points.
Judgment and sentence AFFIRMED, with directions on remand that the sentencing guidelines scoresheet be corrected.
WEBSTER, MICKLE and VAN NORTWICK, JJ., concur.